DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 35, 36, 46, 48 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruetschi (DE 1577909).
	With respect to claim 1, Ruetschi teaches a system for impressing a relief pattern (4a) on a substrate (4), the system comprising: 
at least one female die (1) including a female-die contact surface (2), said female-die contact surface (2) including at least one cavity (3) defining the relief pattern 
 a compressible male die film (7) including a flexible male-die contact surface (top surface of film 7) spaced from said female-die contact surface (Figure 1), said male-die contact surface (top surface of film 7) being featureless in a region thereof opposing the relief pattern (Figure 1) on said at least one female die (1); and 
a compression mechanism (6) adapted to move said male die film (7) and said at least one female die (1) towards one another in an operative mode (Figure 1), 
wherein, in said operative mode, when the substrate (4) is disposed between said male-die contact surface (top surface of 7) and said female-die contact surface (2), said compression mechanism (6) moves said male die film (7) and said at least one female die (1) towards one another such that said female-die contact surface (2) engages a first broad surface of the substrate (4) so that said substrate (4) is urged into said cavity (3) to engage said relief pattern (4a) on said bottom surface (Figures 1 and 3) and said male-die contact surface (top surface of 7) engages an opposing broad surface of the substrate so as to impress the relief pattern on the substrate (Figures 1 and 3).
With respect to claim 35, Ruetschi teaches the relief pattern is defined by at least one wall (sides of 3) surrounding a surface at or above a nominal surface line of said female die (1, Figures 1 and 3), the wall having a wall height (Figures 1 and 3), and wherein a side of said at least one wall, distal to the relief pattern, defines a gradient from said wall height to said nominal surface line of said female die (Figures 1 and 3).

However, it would have been obvious to one having ordinary skill in the art before
the present invention was made to provide a specific gradient since it has been held that discovering an optimum value (10) of a result effective variable (i.e. a system with a relief pattern that is capable of and designed to provide an embossment) involves only routine skill in the art. See MPEP§2144-05 ll-B.
With respect to claim 46, Ruetschi teaches a method of producing a featured male-die contact surface, the method comprising: 
providing a system of claim 1, wherein said contact layer (top layer of 7) of said male die film (7) comprises a thin featureless sheet of a non-resilient material; 
employing said compression mechanism (6) to move said male die film (7) and said female die (1) toward one another thereby to apply pressure to said contact layer (top surface of 7) of said male die film (7) and to push said contact layer of said male die film (7) towards said at least one female die (1), 
wherein said pressure applied to said contact layer (top surface of 7) of said male die film (7) causes said contact layer to be urged into said at least one cavity (3), thereby to form a male die including at least one feature on said contact layer, such that at least part of said at least one feature is sustained after disengagement between said male die film and said at least one cavity (Figure 1-3).
With respect to claim 48, Ruetschi teaches at least one male die (7) corresponding in shape to at least one female die (1) is formed, the method further comprising:

moving said at least one male die (7) toward said at least one female die (1) such that said at least one male die (7) engages a first broad surface of said substrate (4) and said at least one female die (1) engages an opposing broad surface of said substrate (4) so that said substrate (4) is urged into said cavity (3) to engage said relief pattern (4a) on said bottom surface so as to impress said relief pattern corresponding to said shape of said at least one female die on said substrate (4 and Page 3, Lines 91-95 and Figures 1-3).
	With respect to claim 49, Gordon teaches placing a substrate (4) between the at least one female die (1),
wherein the at least one female die (1) includes a female-die contact surface (2) including at least one cavity (3) defining the relief pattern (4a and Figures 1-3),wherein at least part of the relief pattern (4a) is defined on a bottom surface of said cavity (3),
 wherein the male die film (7)  includes a flexible male-die contact surface spaced from said female-die contact surface (1), said male-die contact surface (top surface of 7) being featureless in a region thereof opposing the relief pattern on said at least one female die (Figures 1-3); and 
moving said at least one female die and said male die film towards one another such that said female-die contact surface engages a first broad surface of the substrate and said male-die contact surface of said male die film engages an opposing broad surface of the substrate so that said substrate (4) is urged into said cavity (3) to engage .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ruetschi in view of Zimmer et al. (US Publication 2011/0294913).
	With respect to claim 7, Ruetschi teaches said compressible male die film includes (7) includes:
 a base layer (6); and
a contact layer including the male-die contact surface (note:  there is contact between the male die surface and the substrate and therefore the top surface of the 7 can be considered to be a contact layer) adapted to contact the substrate (4).
However, Ruetschi does not explicitly disclose a compressible layer disposed between a base layer and a contact layer and attached thereto.  Zimmer et al. teaches a compressible layer (SARCD layer) disposed between a base layer (flat base) and a contact layer (PET base film) and attached thereto (Paragraphs 0039, 0042, Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Ruetschi to provide 
With respect to claim 8, Ruetschi teaches the claimed invention including a compressible male die film (7) with compressibility in a direction perpendicular to a broad face of said compressible male die film (note: the film 7 is compressible in all directions along the male die film), Ruetschi does not explicitly disclose having compressible male die film, in the range of 5-30%at 135MPa.
	However, it has been held that where general conditions are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in that art before
the effective filing date of the present application to modify Ruetschi to provide a compressible male die film in the range of 5-30% at 135 MPa since such a modification would result in providing stiffness and strength to effectively withstand pressure of female/male die.

4.	Claims 9, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ruetschi in view of Zimmer et al. (US Publication 2011/0294913) in view of Gordon (US Publication 2006/0040816).
With respect to claim 9, Ruetschi, as modified, teaches the claimed invention however is silent with respect to a base layer that includes at least one layer selected 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention taught by Ruetschi to provide a metal base layer as taught by Gordon for the purpose of providing a material that provides hard surface that withstands pressure.
With respect to claim 14, Gordon teaches said compressible layer (23) is adapted to decrease lateral deformation resulting from pressure applied to said male die film in a direction perpendicular to said broad face thereof (note: the layer is compressible therefore it would be obvious that any compressible layer provides a decrease in lateral deformation due to the rollers that apply the pressure across any face).
With respect to claim 17, Gordon teaches said compressible layer (23) is directly attached to said base layer (12 and Figures 1 and 11).

5.	Claim 12, 13, 18, 23-25 and 27 are is rejected under 35 U.S.C. 103 as being unpatentable over Ruetschi in view of Zimmer et al. (US Publication 2011/0294913) and Gordon (US Publication 2006/0040816) as applied to the claims above, and further in view of Sekihara et al. (US Publication 2011/0217092).
	With respect to claim 12, Ruetschi, as modified, teaches the claimed invention with the exception of said base layer including at least two layers of fabric attached to one another.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention taught by Ruetschi, as modified, to provide a base layer with two layers of fabric as taught by Sekihara et al. for the purpose of providing an effective compressible surface that prevents deformation of a surface layer.
	With respect to claim 13, Sekihara et al. teaches said base layer comprises a fabric layer impregnated with a rubber-based material (Paragraph 0104).
With respect to claim 18, Sekihara et al. teaches said contact layer comprising a compressible rubber-based material (24a, b, f).
With respect to claim 23, Sekihara et al. teaches said compressible male die film further includes surface modulating layer (24a) disposed between said base layer (24c) and said contact layer (24f) and adapted such that, in said operative mode when pressure applied to said contact layer exceeds an amount of pressure required to fully compress said compressible layer, said surface modulating layer responds by modulating at least one of a height and a surface area of a deformation formed on said contact layer (note: the layer is compressible therefore it would be obvious that a compressible layer with exceeding pressure provides a modulation).
	With respect to claim 24, Sekihara et al. teaches wherein said surface modulating layer (24a) is attached along a first broad face thereof to said compressible layer (24a, b, f) and along a second broad face thereof to said contact layer.

	With respect to claim 27, Sekihara et al. teaches aid surface modulating layer including a fabric layer impregnated with a rubber-based material (24a, b, f).

6.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ruetschi in view of Zimmer et al. (US Publication 2011/0294913) and Gordon (US Publication 2006/0040816) as applied to the claims above, and further in view of Mikutsu (US Publication 2010/0310287).
	With respect to claim 16, Ruetschi, as modified, teaches the claimed invention with the exception of said compressible layer that comprises a rubber foam layer.  
	Mikutsu teaches a roller (14) with a compressible layer that comprises a rubber foam layer (Paragraph 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention taught by Ruetschi, as modified, to provide a compressible layer with a rubber foam layer as taught by Mikutsu for the purpose of effectively providing elasticity and stability during pressure thereby preventing deformation of the surface of the roller.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853